UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 OR Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number001-13643 ONEOK, Inc. (Exact name of registrant as specified in its charter) Oklahoma 73-1520922 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 West Fifth Street, Tulsa, OK (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(918) 588-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer XAccelerated filer Non-accelerated filer Smaller reporting company Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X On July 28, 2010, the Company had 106,418,886 shares of common stock outstanding. Explanatory Note The purpose of this Amendment No. 1 to our Quarterly Report on Form 10-Q for the period ended June 30, 2010, as filed with the Securities and Exchange Commission on August 4, 2010, is to furnish Exhibit 101 to the Form 10-Q as required by Rule 405 of Regulation S-T.Exhibit 101 to this report, which wasinadvertently omitted fromthe original filing of our Form 10-Q on August 4, 2010, provides the following items from our Form 10-Q formatted in Extensible Business Reporting Language (XBRL): (i)Document and Entity Information; (ii) Consolidated Statements of Income for the three and six months ended June 30, 2010 and 2009; (iii)Consolidated Balance Sheets at June 30, 2010 and December31, 2009; (iv)Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009; (v)Consolidated Statement of Changes in Equity for the six months ended June 30, 2010; (vi) Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2010 and 2009; and (vii) Notes to Consolidated Financial Statements. Users of this data are advised pursuant to Rule 401 of Regulation S-T that the information contained in the XBRL documents is unaudited, and these XBRL documents are not the official publicly filed consolidated financial statements of ONEOK, Inc.The purpose of submitting these XBRL formatted documents is to test the related format and technology, and as a result, investors should continue to rely on the official filed version of the furnished documents and not rely on this information in making investment decisions. In accordance with Rule 402 of Regulation S-T, the XBRL related information in Exhibit 101 to this Quarterly Report shall not be deemed to be “filed” for purposes of Section18 of the Exchange Act, or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act or the Exchange Act, except as shall be expressly set forth by specific reference in such filing.We also make available on our Web site the Interactive Data Files submitted as Exhibit 101 to this Quarterly Report. The following exhibits are filed as part of this Amendment No. 1: Exhibit No.Exhibit Description Commercial Paper Dealer Agreement between ONEOK Partners, L.P. and Citigroup Global Markets Inc. dated as of June 16, 2010 (incorporated by reference to Exhibit 10.1 to ONEOK Inc.’s Current Report on Form 8-K filed on June 22, 2010).(1) Commercial Paper Dealer Agreement between ONEOK Partners, L.P. and Banc of America Securities LLC dated as of June 16, 2010 (incorporated by reference to Exhibit 10.2 to ONEOK Inc.’s Current Report on Form 8-K filed on June 22, 2010).(1) Commercial Paper Dealer Agreement between ONEOK Partners, L.P. and SunTrust Robinson Humphrey, Inc. dated as of June 16, 2010 (incorporated by reference to Exhibit 10.3 to ONEOK Inc.’s Current Report on Form 8-K filed on June 22, 2010).(1) Certification of John W. Gibson pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.(2) Certification of Curtis L. Dinan pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.(2) Certification of John W. Gibson pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (furnished only pursuant to Rule 13a-14(b)).(2) Certification of Curtis L. Dinan pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (furnished only pursuant to Rule 13a-14(b)).(2) 101.INS XBRL Instance Document(3) 2 101.SCH XBRL Taxonomy Extension Schema Document(3) 101.CAL XBRL Taxonomy Calculation Linkbase Document(3) 101.DEF XBRL Taxonomy Extension Definitions Document(3) 101.LAB XBRL Taxonomy Label Linkbase Document(3) 101.PRE XBRL Taxonomy Presentation Linkbase Document(3) Previously filed. Previously filed with our Quarterly Report on Form 10-Q for the period ended June 30, 2010, filed August 4, 2010. Furnished herewith. 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ONEOK, Inc. Registrant Date: August 5, 2010 By: /s/ Curtis L. Dinan Curtis L. Dinan Senior Vice President, Chief Financial Officer and Treasurer (Principal Financial Officer) 4
